Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 3, 7, 12-16, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,476,588. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite the subject matter with colorable differences.
Claim 1 of the application recites: A radome comprising: a radome body having an aperture; a film covering the aperture, wherein the film exhibits a low loss at a desired frequency; and a support at least partially installed into the aperture and at least partially supporting the film, wherein the support exhibits a low loss at the desired frequency. Claim 1 of the patent recites the same subject matter except that the support partially installed into the aperture and at least partially supporting the film. It is known in the art that the position, location between film, the radome and the supporting structure is design choice.
Claim 3 of the application recites: The apparatus of claim 1, wherein the film extends beyond edges of the aperture. This limitation is identical to the limitation of claim 2 of the patent. 

Claim 7 of the application recites:  The apparatus of claim 1, wherein the aperture has dimensions of about 101.479 mm by aboutl24.272 mm. Claim 3 of the patent recites the same subject matter with colorable differences.

Claims 12 and 16 of the application recites: 
A method for making a radome, the method comprising: using an in mold labeling process to manufacture a radome body with an aperture, wherein a film covers the aperture; and providing a support in the aperture, wherein the radome body is comprised of a first material, the film is comprised of a second material, and the support is comprised of a third material. The claim recites the same subject matter as claim 1 of the patent. 

 Claim 13 of the application recites: The method of claim 12, wherein the film extends beyond edges of the aperture. This limitation is identical to the limitation of claim 2 of the patent.

Claim 14 of the application recites:  The apparatus of claim 12, wherein the aperture has dimensions of about 101.479 mm by aboutl24.272 mm. Claim 3 of the patent recites the same subject matter with colorable differences.

Claim 15 of the application recites: The method of claim 12, wherein the aperture anf the film and the support provide a low loss boresight. This limitation is identical to the limitation of claim 4 of the patent.

Claim 20 recites: A method for making a radome, the method comprising: providing a radome body having an aperture formed therein; providing a film over the aperture, wherein the film exhibits a low loss at a desired frequency, and wherein the film extends beyond edges of the aperture; and installing a support at least partially into the aperture, wherein the support exhibits a low loss at the desired frequency, and wherein the radome body is comprised of a first material, the film is comprised of a second material, and the support is comprised of a third material.
Claim 19 of the patent recites the same subject matter except that the support partially installed into the aperture and at least partially supporting the film. It is known in the art that the position, location, dimension between film, the radome and the supporting structure is design choice.
Claim 20 of the application recites wherein installing a support into the aperture comprises injecting a low-density rigid polyurethane foam into the aperture. The limitation is identical to limitation of claim 6 of the patent.
 
Allowable Subject Matter
4.	Claims 2, 4-6, 8-11, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to overcome the double patenting rejection and including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845